Citation Nr: 0011546	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-08 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and an observer



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1988 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  

In January 1997 correspondence, the veteran sought an 
increased rating for his service-connected Meniere's 
Syndrome, currently evaluated as 30 percent disabling, and a 
total disability rating based upon individual unemployability 
due to service-connected disability (TDIU).  A March 1998 
rating decision continued the 30 percent evaluation of the 
service-connected Meniere's Syndrome, and denied entitlement 
to a TDIU.  The veteran filed a notice of disagreement (NOD) 
with the March 1998 rating decision in April 1998, and 
submitted a substantive appeal (Form 9) in June 1998, 
perfecting his appeal.

A January 1999 hearing officer's decision granted a 100 
percent evaluation for the service-connected Meniere's 
Syndrome.  This is the highest schedular rating and a total 
schedular rating.  Therefore, the issue of an increased 
schedular rating for Meniere's Syndrome is moot.  AB v. 
Brown, 6 Vet. App. 35 (1996).  The hearing officer noted that 
although there was little likelihood of improvement in the 
Meniere's Disease, a review examination would be scheduled in 
two years in order to assess the level of disability.  He 
further stated that the schedular award rendered the claim 
for a TDIU moot.

In the March 1999 Statement of Accredited Representative in 
Appealed Case (Form 646), the veteran's representative 
indicated that the veteran wished to raise the issue of 
entitlement to a "permanent & total disability as the 
likelihood of improvement in the condition is unlikely."  
The RO certified to the Board the issue of entitlement to a 
TDIU.  

The Board notes that the communications from the appellant 
and his representative are very confusing as to the nature of 
the issue being pursued.  Clearly, the issue of a TDIU has 
been developed for appellate review.  The statement received 
in March 1999 can be read as affirming the desire of the 
veteran to continue to advance that appeal.  It appears 
conceivable, though very doubtful, that the appellant and the 
representative may have confused the issue of entitlement to 
a TDIU with the issue of the permanency of the total 
schedular rating for Meniere's Syndrome.  The Board notes 
that it is the obligation of a party seeking benefits to make 
a specific claim.  38 C.F.R. § 3.151 (1999).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(1999).  If the later issue is the matter that the veteran 
and the representative wish to pursue, they should clearly 
state this to the RO so that it may be accorded appropriate 
initial consideration by the RO.  See Parker v. Brown , 7 
Vet. App. 116 (1994).


FINDINGS OF FACT

1. During the pendency of the appeal, a January 1999 hearing 
officer's decision granted a 100 percent evaluation for the 
service-connected Meniere's Syndrome.

2.  A total schedular rating is a greater benefit than a TDIU 
and the veteran has not specifically elected the lesser 
benefit.

3. There is no other issue for which an appeal has been 
perfected.





CONCLUSION OF LAW

There is no appeal pending before the Board of Veterans' 
Appeals.  38 U.S.C.A. §§ 5107(a), 7105(d)(5) (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1997, the veteran sought an increased rating for 
his service-connected Meniere's Syndrome, currently evaluated 
as 30 percent disabling, and a TDIU.  These claims were 
denied by the RO in a March 1998 rating decision.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 9) in June 1998, perfecting his appeal.  

In January 1999, a hearing officer granted a 100 percent 
schedular evaluation for the service-connected Meniere's 
Syndrome.

Analysis

According to 38 U.S.C.A. § 7105(d)(5) (West 1991), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  In this 
case, there is no error of fact or law to be alleged since 
the veteran was awarded a complete grant of the benefits 
sought on appeal. 

The Board concludes that there is no appeal pending before 
it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
(for purposes of initiating appellate review, a NOD applies 
only to the element of the claim currently being decided).  
See also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits; a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.)  

Compensation is payable at the same rate for a schedular 100 
percent disability evaluation and for a TDIU.   The schedular 
100 percent evaluation, however, is the greater benefit 
because it establishes the basic potential eligibility 
requirements for additional awards of compensation benefits, 
such as special monthly compensation.  38 U.S.C.A. § 1114 
(West 1991 & Supp. 1998).   An award of a TDIU does not 
establish such basic potential eligibility to additional 
awards and thus is the lesser benefit.  The veteran has not 
specifically elected to receive the lesser benefit.  
38 C.F.R. § 3.151(a) (1999).  Accordingly, the Board finds 
there is no appeal currently pending before the Board.


ORDER

The appeal with regard to the claim for a TDIU is dismissed.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

